In the Missouri Com‘t of Appeals
Eastem Distm'ct

DIVISION FIVE
JIM PEPPER, et al., ) No. ED104394
)
Appellants, ) Appeal from the Circuit Court
) of St. Charles County
Vs. )
) Honorable Daniel G. Pelikan
ST. CHARLES COUNTY, MISSOURI, et al., )
)
Respondents. ) Filed: January 24, 2017

Did St. Charles County voters lawfully and effectively amend their county charter to
prohibit red-light cameras, even Within the County’s incorporated municipalities? Yes, they did.

We hold that the county charter amendment is a valid exercise of St. Charles County’s
broad authority to regulate municipal services and functions under Missouri Constitution article
VI, section 18(0), and does not contravene a statewide policy; that the amendment does not
violate the county charter; and that the amendment does not invade the province of the judiciary
Furthermore, the proposition appearing on the ballot contained no irregularities of sufficient
magnitude to cast doubt on the validity of the election. Consequently, We affirm the trial court’s
judgment

Factual and Procedural Background

 

The St. Charles County Council adopted Ordinance No. 14-044, submitting to voters a

proposed amendment to the county charter that Would prohibit the use of “red-light cameras”

 

throughout the county, including Within the county’s municipalities In November 2014, St.
Charles County presented the following proposition to the county’s voters:

PROPOSITION RED LIGHT CAMERA

Shall the St. Charies County Charter be amended to add a Section 10.130 reading:

“10.130. Automated Traffic Enforcement Systeins. Notwithstanding any other provision

of this St. Charies County Charter, red light cameras or similar photograph devices or

automated traffic enforcement systems may not be used in enforcing traffic regulations
adopted by St. Charles County or by any municipality Within St. Charles County that
prohibit drivers from entering intersections when controlled by red traffic lights, and no
such municipality may exercise the legislative power to use such cameras or devices or
systems This prohibition is the only limit imposed by this Charter upon the County or
any municipality Within it in performing their functions of regulating traffic and imposes
no additional costs that need to be financed.”?

The St. Charles County Election Authority certified the results of the election. Registered voters

approved the charter amendment by a vote of 72.6% in favor and 27.4% opposed

The plaintiffs, taxpayers Jim Pepper and Pamela Fogarty, the fourth-class cities of St.
Peters and Lake St. Louis, Missouri, and the constitutional charter city of O’Fallon, Missouri
(collectively “the Cities”), fried suit against the defendants, St. Charles County and the Director
of Elections of St. Charles County. Two taxpayers Who supported the amendment-Carl
Bearden and Dan Rakers-later intervened as defendants (We refer to all defendants
collectively as “the County”).

In three counts, the Cities sought a declaratory judgment stating that the charter
amendment violates the Missouri Constitution and the St. Charles County Charter; sought
injunctive relief to prohibit enforcement of the charter amendment; and contested the election,
challenging the form of the ballot proposition submitting the charter amendment to the voters.

An additional count alleged that the charter amendment impaired the City of St. Peters’s contract

With a third party.

 

The parties filed motions for summary judgment. The trial court upheld the amendment
to the St. Charles County charter prohibiting the use of “red light camel'as or similar photograph
devices or automated traffic enforcement systems” to enforce traffic regulations, and prohibiting
municipalities from “exercis[ing] the legislative power to use such cameras or devices or
systems.” The trial court granted summary judgment to the County on the three counts of the
Cities’ petition seeking declaratory judginth and injunctive relief and contesting the election.
The City of St. Peters voluntarily dismissed the petition’s remaining count.

The trial court concluded that the “Charter Amendment does not violate Article VI,
sections 18(a), lS(b), and 18(€) of the Missouri constitution and is, therefore, valid and
enforceable.” Tlie court also determined that the proposition submitted to the voters complied
with the requirement of article VI, section 18(0) that the ballot “contain a clear definition of the
power, function or service to be performed,” and that the proposition language submitted to the
voters adequately informed them of the specific activities prohibited The Cities appeal. The
Missouri Municipal League filed an amicus brief in support of the Cities.

Standard of Review

Summary judgment allows a trial court to enter judgment for the moving party where the
party demonstrates a right to judgment as a matter of law based on facts about Which there is no
genuine dispute ITT Co)m)zercinl Fin. Corp. v. Mz'd-Am. Marine Snpply Corp., 854 S.W.Zd 371,
376 (Mo. banc 1993). Our review is essentially de nova Id. When considering an appeal from
summary judgment, we review the record in the light most favorable to the party against whom
the court entered judgment Id. We can affirm a summary judgment by any appropriate theory
supported by the record. Missouri chkers Assoc., Inc. v. St. Louis Colmly, 448 S.W.Bd 267,

270-il (Mo. banc 20l4).

 

Discussion

In eight points on appeal, the Cities claim the trial court erred in granting the County’s
motion for summaryjudgment. They challenge the County’s authority for the charter
amendment under numerous constitutional provisions and the county charter itself; allege that
the amendment invades the province of the judiciary; and challenge the validity of the election in
which voters passed the amendment In a ninth point, the Cities appeal the trial court’s denial of
their motion for summary judgment based on the foregoing arguments

Tlie County ’S Authori!yfor the Charte)' Amendment

In six points, the Cities challenge the County’s authority for the charter amendment under
numerous Missouri constitutional provisionsinamely article VI, section 15, relating to
classification of cities; article Vi, sections lS(a), 18(b), and lS(c), relating to charter counties and
their powers; and section 19 of article VI, relating to charter cities such as the City of O’Fallon.
The Cities also contend that the amendment violates the county charter itself.

The rules of statutory construction apply to constitutional provisions, and we give
constitutional provisions a broad construction because of their more permanent nature.
Chestezj/iela’ Fire Profection Dist. v. St. Louis Coimfy, 645 S.W.2d 367, 370 (Mo. banc 1983).
“The rules of construction are designed to give effect to the intent and purpose of the provision.”
Id.

The County’s power is determined by article VI, section 18 of Missouri’s Constitution.
K-Mart Corp. v. St. Louis Cotm!y, 672 S.W.Zd 127, 131 (Mo. App. E.D. 1984). Section l8 of
article Vl first appeared in the 1945 Constitution, and was wholly new. Srafe ex r‘el. Shepley v.

Gn'mble, 280 S.W.Zd 656, 659 (Mo. banc l955). A charter county functions in a dual capacity

 

because sometimes it performs state functions, and sometimes performs municipal functions.
Missow'i Bankers, 448 S.W.3d at 272.

Section 18(a) permits a county to adopt a charter for its own government K-Mart, 672
S.W.2d at 131. Article VI, section 18(a) provides:

Any county having more than 85,000 inhabitants, according to the census of the United
States, may frame and adopt and amend a charter for its own government as provided in
this article, and upon such adoption shall be a body corporate and politic. In addition and
as an alternative to the foregoing, any county which attains first class county status and
maintains such status for at least two years shall be authorized to frame and adopt and
amend a charter for its own government as provided by this article, and upon such
adoption by a vote of the qualified electors of such county shall be a body corporate and
politic. Counties which adopt or which have adopted a charter or constitutional form of
government shall be a separate class of counties outside of the classification system
established under section 8 of this article.

St. Charles County became a charter county in 1993.

Section 18(b) sets forth the specific provisions that a county charter shall contain. It also
provides “that a charter county shall possess an implied grant of power ‘for the exercise of all
powers and duties of counties and county officers prescribed by the constitution and laws of the
state . . . .”’ Missouri chkers, 448 S.W.3d at 27i. Section l8(b) states in full:

The charter shali provide for its amendment, for the form of the county government, the

number, kinds, manner of selection, terms of office and salaries of the county officers,

and for the exercise of all powers and duties of counties and county officers prescribed by
the constitution and laws of the state ; lrowever, such charter shall, except for the charter
of any county with a charter form of government and with more than six hundred
thousand but fewer than seven hundred thousand inhabitants, require the assessor of the
county to be an elected ofticer.
Tlre power described in section lS(b) is limited in that a charter or ordinance enacted under this
section may not “invade the province of general legislation involving the public policy of the

state as a whole.” Id. (quotirrg F[ower anley Shopping Ctr., IHC. v. St. Louis Cormty, 528
S.W.2d 749, 754 (Mo. banc 1975)). The current dispute, however, does not involve the implied

 

power contained in section lS(b); rather, it involves the express power granted to charter
counties in section 18(c).

Article VI, section 18(0) is key to resolution of this case. Section 18(c) sets forth the
provisions authorized in county charters, namely the county’s participation in the government of
other local units. Hardy v. Fire Standards Comm ’n, 992 S.W.2d 330, 334 (Mo. App. E.D.
1999). Section 18(c) provides as follows.

The charter may provide for the vesting and exercise of legislative power pertaining to

any and all services and functions of any municipality or political subdivision, except

school districts, in the part of the county outside incorporated cities; and it may provide,
or authorize its governing body to provide, the terms upon which the county may contract
with any municipality or political subdivision in the county and perform any of the
services and functions of any such municipality or political subdivision

The charter may provide for the vesting and exercise of legislative power pertaining to

any and all services malfunctions ofany municipality or political subdivision except

school districts throughout the entire county within as well as outside incorporated

)nnnic!`palifies; any such charter provision shall set forth the limits within which the

municipalities may exercise the same power collaterally and coextensively. When such a

proposition is submitted to the voters of the county the ballot shall contain a clear

definition of the power, function or service to be performed and the method by which it
will be financed
(Emphasis added).

As amended in 1970, article VI, section l8(c) of the Missouri Constitution grants the
County broad “legislative power pertaining to any and all services and functions of any
municipality or political subdivision, except school districts, throughout the entire county within
as well as outside incorporated nrunicipalities.” MO. CONST. art. VI, sec. 18(c); Missom"i
Bankers, 448 S.W.3d at 272. A “function” is all of the activity appropriate to the nature of
political subdivisions or municipalities that combine to produce services, which are those acts

performed by political subdivisions or municipalities for the benefit of the general public.

Chesteifield Fire Profec!ion Dist., 645 S.W.2d at 371.

 

The police power is one of the powers delegated to charter counties by the state pursuant
to article VI, section 18(0). Missouri Banlrers, 448 S.W.Bd at 272. Our Courts have held that
generally the function of the police power is to promote the welfare, health, and safety of the
people by regulating all threats either to the comfort, safety, and welfare of the citizenry or
harmful to the public interest. ld. A charter county’s exercise of the police power delegated by
the state under article VI, section lS(c) is a governmental function Id.

Several Missouri decisions support the proposition that “the police powers delegated to a
charter county are constitutional grants of authority that are not subject to, but take precedence
over, the legislative power.” Id. Nonetheless, the County remains a legal subdivision of the
state, and consequently, it can control only matters of distinctly local concern, and at the same
time must act in harmony with the general law when it touches upon matters of state poiicy. ld.

The Cities argue that state law delegates exclusive authority to control traffic on city
streets to the cities, and likewise limits counties’ legislative power regarding traffic control to
unincorporated areas of the counties Further, the Cities argue, no state law authorizes a county
to regulate traffic within the boundaries of any incorporated municipality

The Cities cite the unhelpful case of State ex rel. Andrain County v. City ofMexico, 197
S.W.Zd 301 (Mo. 1946), for the proposition that state law grants exclusive authority over city
streets to the cities. Although decided the year after adoption of the Constitution of 1945,
Audrain County makes no reference to section 18 of articie VI. Furthermore, our Supreme Court
decided Audrain County decades before the amendment of section 18(0) in 1970, Which added
the second paragraph, which expressly provides that “[t]he chalter may provide for the vesting
and exercise of legislative power pertaining to any and all services and functions of any

municipality or political subdivision, except school districts, throughout the entire county within

 

as well as outside incorporated municipalities . . . .” MO. CONST. art. VI, sec. 18(0). Referring to
the “wholly new” section 18, our Supreme Court stated that “[b]ecause of the novel provisions of
the section, prior decisions are of little help.” Shepley, 280 S.W.Zd at 659. We agree with our
Supreme Court’s assessment of the caselaw. We place no reliance on Audrain Connry.

The Cities also rely on sections 304.120 RSMO. (Supp. 2013), 82. 190 RSMo. (2000),1
and 88.670 RSMo. (2000) to argue that they have exclusive control over traffic on their streets.
Section 304. 120 RSMO. (Supp. 2013) provides that “[m]unicipalities, by ordinance, may”
establish traffic regulations that, inter alia, set speed limits, establish one-way streets, require
traffic to stop before crossing intersections, limit use of designated streets to passenger vehicles,
regulate parking on the street, require the use of signaling devices, prohibit sound-producing
warning devices other than forward-directed horns, and establish additional traffic regulations to
meet municipal needs and traffic conditions Nowhere does section 304.120 RSl\/io. (Supp.
2013) say that cities have exclusive control over all traffic regulation on city streets.

Section 82.190 states that “[s]uch [constitutional charter] city shall have exclusive control
over its public highways, streets, avenues, alleys and public places, and shall have exclusive
power, by ordinance, to vacate or abandon any public highway, street, avenue, alley or public
place . . . .” Section 88.670 relates to the powers of fourth-class cities to make public
improvements This section grants fourth-class cities the power to enact ordinances to: (l) levy
and collect property taxes; and (2) open and improve streets, make sidewalks, and build bridges,
culverts, drains, and sewers. Sec. 88.670.1. It grants fourth~class cities “exclusive control over

all streets, alieys, avenues and public highways within the limits of such city.” Sec. 88.670.3.

 

1 Ail statutory references are to RSMo. (2000) except as otherwise indicated

8

 

 

The language of sections 82.190 and 88.670 pertain to a municipality’s exclusive authority over
the physical property that comprises city streets.

Even were we to construe the cited statutes to grant cities exclusive authority over
regulation oftrajic on city streets, the referenced statutes do not grant exclusive control over all
matters related to regulation oftrcg_ffic-enforcement mechanisms on city streets, which is a critical
distinction. Traffic-enforcement mechanisms that are not necessarily traffic regulations-for
example, laws governing the use of DWI checkpoints or radar and laser units»-do not regulate
traffic, but rather govern how traffic regulation may be enforced. Similarly, the charter
amendment here does not seek to regulate traffic on city streets, but addresses how the
regulations may be enforced. Specifically, it provides that “red light cameras or similar
photograph devices or automated traffic enforcement systems may not be used in enforcing
traffic regulations.” (Emphases added.) The charter amendment does not purport to regulate
traffic directly. lt does not seek to tell cities how to set speed limits, where to place traffic
signals and signs, where to establish one-way streets, how to restrict certain kinds of traffic, how
to control parking, and the like.

The Cities also maintain that the charter amendment violates the limits of article Vi,
section lS(c) because it addresses a matter of statewide concern-rather than a matter of purely
local concern*~and is out of harmony with the general laws of the state on this matter of
statewide public policy. Missouri cases provide little clarity about what constitutes a matter of
purely local concern and what constitutes a matter of statewide policy. What this general rule
arguably seeks to promote, however, is uniformity throughout the state by distinguishing
between uniquely local concerns and matters that merit a uniform approach statewide. We

recognize that sometimes a charter county’s power under article VI, section 18(0) must yield to

 

statewide policy. With regard to red-light cameras and similar automated traffic~control devices,
however, we find no statewide policy exists.

Missouri has no state statute pertaining to red-light cameras or similar devices. State
Laws, States, Missouri, GOVERNORS HIGHWAY SAFETY ASS’N, available at http://www.ghsa.org/
state-laws/states/missouri (last visited Jan. 4, 2017).2 Our research reveals that between 2000
and 2016, the Missouri legislature introduced some 47 bills pertaining to red-light cameras,
which are set forth in the appendix. The bills variously allowed ten cities to be designated for
installation of red-light cameras, prohibited red-light cameras, required revenue generated from
red-light camera enforcement to go to local school districts, set limits on the amount of fines
allowed for violations, required red-light cameras to photograph the driver from the front,
prohibited photographs of the driver’s face, prohibited photographs of the vehicle’s front license
plate, required criminal prosecution and the assessment of points against the operator’s driver’s
license for violations, and exempted red-light camera violations from the point-assessment
system. None of these bills has become law. ln addition, as of this writing, one bill is pending in
the Missouri legislature to submit to voters a measure prohibiting the use of automated traffic-
enforcement systems, and requiring political subdivisions to complete or terminate automated
traffic-enforcement contracts within one year. H.B. 275, 99th Gen. Assemb. lst Reg. Sess. (Mo.
2017), available at http://v.tww.house.mo. gov/billtracking/ bills l 7 l /lrlr'billspdf/0834h.0 l i.pdf (last

visited lan. 9, 20]7).

 

2 While no state statute exists governing the use ofred-light cameras, the Missouri Highways and Transportation
Comrnission has adopted a policy to address the installation on state highways of automated-enforcement equipment
by cities and counties Engineering Policy Gru'de, Yl'ajfic Control, Autonmted Trajfic Enforcemeut, 950.1
Autonmred Trq[ftc Eiytorcement at Stgnattzed liner-sections, Missouxl DEPARTMENT or TRANsPoRrAnoN, charitable
at littp:i/epg.modot.org/iudex.php?title:Category:95OMAutomatedg”[`raffic_Enforcement (last modified Jan. 10,
2014). “[S]tate highway intersections requested for installation of automated red-light violation enforcement
equipment will undergo an engineering review that includes a site cvaluation, a crash study, and, if necessary, a
violation study prior to the installation of automated red-light violation enforcement equipment.” ld.

l0

 

The Cities urge that the decisions of the Missouri Supreme Court in Missouri Bankers
and this Court in State ex rel. American Eagle Waste Industries v. St. Louis County, 272 S.W.3d
336 (Mo. App. E.D. 2008), mandate reversal of tlre trial court’s judgment and invalidation of the
charter amendment because the amendment in this case exceeds the limits of authority provided
under article Vl, section 18(0). We readily disagree. This case is hardly analogous to Missouri
Bankers and American Eagie Waste Inclustries because Missouri has no statute on red-light
cameras.

hr Missouri Bankers, our legislature had enacted section 443.454 RSMo. (Supp. 2013)
expressly prohibiting local municipalities from enforcing ordinances affecting the enforcement
and servicing of real estate loans secured by a mortgage, deed of trust, or other security
instrument 448 S.W.3d at 269. Our Supreme Court determined that the legislature’s enactment
of section 443.454 RSMo. (Supp. 2013) supported the conclusion that the St. Louis County
ordinance at issue addressed a question of state interest rather than a matter of distinctly local
concern. ld. at 273. Thus, the Court concluded, St. Louis County was not authorized to legislate
in this area pursuant to its delegated police power. Ia'.

ln American Eagle Waste ]ndustries, a group of private trash collectors claimed St. Louis
County improperly commenced waste collection throughout the county without providing notice
to the private collectors as required by section 260.247 RSMo. (Supp. 20l3). 272 S.W.Sd at 338.
This Court held that the statutory section at issue was a general statute of statewide public policy,
and thus, St. Louis County could not exercise its constitutional legislative authority to override it.
ld. at 343-44. ln contrast to Missouri Bankers and American Eagle Waste Industries, no

Missouri statute establishes a statewide public policy regarding red-light cameras.

ll

 

The Cities contend that a statewide policy exists via the three statutory sections discussed
earlier. Tlrey argue that statewide policy allows each individual city to determine whether it will
use red-light cameras because each city has exclusive control over its streets and regulation of
traffic on its str'eets. As we have already discussed, sections 304. 120 RSMo. (Supp. 2013),
82.190, and 88.670 do not grant municipalities exclusive control over enforcement mechanisms
for traffic regulation But even if we were to accept the Cities’ contention, a policy of leaving
the use of red-light cameras to each individual municipality would impede rather than advance
the promotion of a uniform statewide policy.3 If each city could fashion its own use of red-light
cameras, the unwary driver might confront a patchwork of diverse red-light camera practices St.
Charles County is a suburban county where a driver can easily pass from one city to another to
another in relatively short succession A driver passing from city to city would never know what
he or she might confront without researching multiple municipal red~light camera ordinances
To this end, the voters of St. Charles County have a broader interest in protecting the welfare of
the traveling public than do the legislative bodies of the individual municipalities within the
County.

The Cities acknowledge that all of the red-light camera cases adjudicated in l\/lissouri’s
appellate courts to date have arisen in response to city ordinances in highly populated urban and
suburban areas. “Little purpose would be served in authorizing the adoption of charters of local
self-government in the more populous counties if such counties could not adopt reasonable
means and methods of carrying out their governmental functions in such a manner as to meet the

peculiar needs of such counties.” Missouri Banlcers, 448 S.W.3d at 273 (quoting Hellman v. St.

 

3 This is not to say that the legislature could not establish a statewide policy consistent with the principle of
subsidiarity, that certain decisions be reached as the most local level. Here, we find no statewide policy rooted in
the advancement of subsidiar'ity.

12

 

Louis County, 302 S.W.Zd 911, 916 (Mo. 1957)) (emphasis in Missom'z' erkers). A county-
wide ordinance on the use of red-light cameras provides uniformity and protects the traveling
public from a multiplicity of ordinances that may vary from city to city.

Ultimately, statewide policy consists of more than Statutes. “The public policy of a state
must be determined by its Constitution, laws, and judicial decisions.” Smre ex rel. Equal. Sav. &
B]c!g. Ass 'n v. Brown, 68 S.W.2d 55, 59 (Mo. banc 1934). Thus, we must consider them all.
Article VI, section 18(c) of the Missouri Constitution then, Which provides for the county’s
participation in the government of other local units, forms part of state policy. Article VI,
section 18(0) authorizes a charter county such as St. Charies County to formulate its own county-
wide policy_within municipal boundaries as well as in unincorporated areas ot`the county-m
unless statewide policy provides otherwise In the case of red-light cameras, as we have
explained, no statewide policy exists. Therefore, under the circumstances present in this case,
the authority granted St. Charles County as a charter county pursuant to article VI, section 18(6)
prevails because no statewide policy exists on the use of red-light cameras.

We shall now consider whether the County followed the requirements of section 18(0).
“The second paragraph of section 18(0) requires a charter amendment when the County seeks to
exercise countywide legislative power.” Chcstelfield Fire Protecfion Dist., 645 S.W.2d at 371.
Tlre County faithfully met this requirement The second paragraph of section 18(€) also requires
that the county charter clearly define the extent to which the County will exercise a service or
function once provided by a municipality or political subdivision. Id. at 372. When the function
or service has countywide effect, within as well as outside municipalities, the charter provision
authorizing the County’s performance of this Service or function nrust set out “the limits within

which the municipalities may exercise the same power collaterally and coextensively.” MO.

13

 

CONST. art. Vl, sec. 18(0); Cliesleij‘ielcl Fire Proiection Disr_, 645 S.W.Zd at 372. Here, the
County has assumed the exclusive exercise of power in this area by prohibiting the use of red-
light cameras throughout the County. Tlre charter amendment states that “red light cameras or
similar photograph devices or automated traffic enforcement systems may not be used in
enforcing traffic regulations adopted by St. Charles County or by any municipality within St.
Charles County . . . and 110 such municipality may exercise the legislative power to use such
cameras or devices or systei)is.” (Emphasis added).

The Cities also contend that the County exceeded its own authority in the county charter
by adopting the amendment The premise of this contention makes no sense. A charter
amendment amends the charter. And the county charter provides that it could indeed be
amended.4 We fail then to understand how the current charter iimits its amendment One might
as well argue that all change is permissible as long as it seeks no change from the present The
County was seeking additional authority from its citizens, which was granted. lt did not seek this
new authority based on the authority it already had under its then-current charter. lt sought this
new authority from its citizens by seeking the charter’s amendment

The Cities first cite County Charter section 1.601 that “[n]othing herein contained shall
be construed so as to give to the County of St. Charles any rights or powers over or pertaining to
. . . [the municipalities] that are not granted bylaw fo First Class Charter Coimiies.” (Emphasis
added). We reiterate that article Vl, section 18(0) specifically grants to St. Charles County the

necessary power within incorporated rnunicipalities.

 

“ Article l, section 1.705 of the county charter defines the term “charter” as “[t]his document as adopted or
amended.” Article IX of the charter, titled “Amendments to Charter,” provides three ways in which the charter can
be amended, including pursuant to section 9,i02, the method undertaken here: “By ordinance adopted by the
County Council and submitted to the voters at a regular or special election and approved by a majority of those
voting on the proposition[.]”

14

 

The Cities next cite County Charter section 2.514, which provides:
The County Council shall have the power, pursuant to and in conformity with applicable

law, and without limiting the generality of the powers vested in the County by this
Charter, to:

2,514. . . . [W]ithin the incorporated areas of the County, license and tax all businesses
occupations professions, vocations, activities, or things whatsoever set forth and
enumerated by the Constitution or by applicable iaw, and to regulate those businesses
occupations professions, vocations, activities, or things with the consent of the
Goverrring Body of the affected [municipality]. Nothing in this Charter shall preempt the
power of any local government to license, tax, and regulate in accordance with the
Consriiuiion and applicable law[.]
(Emphasis added). On its face, this charter provision pertains to trade and commerce The
section has nothing to do with regulation oftraffic-enforcement mechanisms in addition, a city
is not exercising a power “in accordance with the Constitution and applicable law” when the
County has exercised its power under article Vl, section iS(c) to prohibit a municipality from
acting.

Finally, the Cities invoke unnamed “numerous provisions” of the county charter that
purportedly conflict with the amendment The Cities do not even identify the charter provisions
they maintain conflict with the amendment, much less develop any supporting argument, and so
abandon their contention as to these “numerous provisions.”

Moreover, “[a] charter is the county’s fundamental, organic law.” Barber v. Jaclcson
County Etliics Comm ’n, 935 S.W.2d 62, 67 (Mo. App. W.D. 1996). A charter amendment
operates to change the County’s fundamental, organic law\ Once changed, the amendments

supersede contradictory provisions, and any differences between older provisions of the charter

and later amendments are rendered immaterial

15

 

The St. Charles County charter amendment prohibiting the use of red-light cameras and
similar photograph devices fits well within the power granted the County by articie VI, section
lS(c) of the Missouri Constitution. We conclude that the charter amendment is constitutional
and does not violate the Courrty’s own charter.

The Charter Ainemlment and the Jua'iciai'y

The Cities contend that the amendment impermissibly interferes with the judiciary’s
constitutionally assigned power to determine questions of law, including to determine what
evidence is admissible They argue that the charter amendment creates a rule of “conclusive
evidence” that a violation did or did not occur. The Cities further argue that it creates an
“unreasonable, unnatural and extraordinary inference,” and that a defendant would be precluded
from introducing exculpatory photographic or video evidence5

Article II, section l of the Missouri Constitution provides for the distribution of powers
among three departments of governmentl

The powers of government shall be divided into three distinct departments#the

legislative, executive and judicial_each of which shall be confided to a separate

magistracy, and no person, or collection of persons, charged with the exercise of powers
properly belonging to one of those departments shall exercise any power properly
belonging to either of the others, except in the instances in this constitution expressly
directed or permitted

We reject the Cities’ arguments The charter amendment does not purport to dictate how

the courts are to determine any question of law. The amendment does not seek to tell courts

what evidence they can or cannot consider. The amendment does not attempt to create any

 

5 The fancier of ironies may recall that red-light ordinances have been criticized for creating an unjustifiable
inference that the registered owner is the driver of the offending vehicle See Unve)ferih v. City ofFloi'issani, 419
S.W.3cl 76, 108 (Mo. App. E,D. 2013)(Mooney, .l., concurring in part and dissenting in part)(observing that
ordinance established an unjust rebuttable presumption that vehicle’s registered owner was its driver at time of
alleged violation), overruled on allie:' grounds by City ofMoline Aci'es v. Brennan, 470 S.W.3d 367, 3’]4 (Mo. banc
2015).

16

inferences Nor does it prohibit defendants from introducing exculpatory evidence The charter
amendment simply creates a uniform county-wide policy prohibiting the use of particular
enforcement mechanisms, namely red-light canreras, for traffic regulation at intersections
controlled by red traffic lights The charter amendment does not invade the province of the
judiciary
The l/alidiiy ofilie Election

The Cities challenge the election in which the voters approved the amendment They
again maintain that the County lacked constitutional authority under article VI, section 18(0) to
adopt the amendment, and that the proposition appearing on the ballot contained irregularities of
sufficient magnitude to cast doubt on the election’s validity.

St. Charles County presented the following proposition to the county’s voters in the
November 2014 election:

PROPOSITION RED LIGHT CAMERA

Shall the St. Charles County Charter be amended to add a Section 10.130 reading:

“10.130. Automated Traffic Enforcement Systems. Notwithstanding any other provision

of this St. Charles County Charter, red light cameras or similar photograph devices or

automated traffic enforcement systems may not be used in enforcing traffic regulations

adopted by St. Charles County or by any municipality within St. Charles County that

prohibit drivers from entering intersections when controlled by red traffic lights, and no

such municipality may exercise the legislative power to use such cameras or devices or

systems Tlris prohibition is the only limit imposed by this Charter upon the County or

any municipality within it in performing their functions of regulating traffic and imposes

no additional costs that need to be financed.”?

Chapter 115 allows registered voters to contest “[t]he result of any election on any

question” after an election has been held. Section 115.553.2. Chapter 115 provides guidelines

for post-election challenges to election results based on “irregularit.ies” that occur during

l7

 

elections See, e.g., section 115.593; Dotson v. Kancler, 464 S.W.3d 190, 194 (Mo. banc 2015).
Section 115.593 provides in pertinent part:

If the court or legislative body trying a contested election determines there were

irregularities of sufficient magnitude to cast doubt on the validity of the initial election, it

may order a new election for the contested office or on the contested question.
This chapter seeks to ensure that election results are valid. Doison, 464 S.W.3d at 194. Chapter
115 does not define “irregularities,” but courts have considered the violation of election statutes
to be an irregularity that an election contest can address lal.

The Cities first argue that the charter amendment itself is invalid and lacks constitutional
authorization We have already concluded that the charter amendment is constitutional and does
not violate the County’s own charter.

Second, the Cities maintain that the ballot proposition failed to conform to the
requirement of article Vl, section 18(c) that the proposition submitted to voters “contain a clear
definition of the power, function or service to be performed and the method by which it will be
financed.” To the contrary, the charter amendment is a prohibition, and defines precisely what is
prolribited: the use of “red light cameras or similar photograph devices or automated traffic
enforcement systems . . . in enforcing traffic regulations adopted by St. Charles County or by any
municipality within St. Charles County that prohibit drivers from entering intersections when
controlled by red traffic lights . . , .” The ballot proposition further clarifies that “[t}his '
prohibition is the only limit imposed by this Charter upon the County or any municipality within
it in performing their functions of regulating traffic . . . .” And contrary to the Cities’ argument,
the ballot language specifically addresses the method by which the County’s action will be
financed by stating that there are no costs to finance: “This prohibition . . . imposes no

additional costs that need to be financed.”

18

 

Next, the Cities turn to section 115.593 to urge invalidation of the election. They argue
that the title of the proposition-“Proposition Red Light Cainera”_was misleading. Here, the
entire proposed charter amendment consisting of 112 words appeared on the ballot for the
County’s voters. The language was plain and straightforward The language was not vague or
confusing. We fail to see how the ballot title or proposition language could have confused or
misled any voter.

Finaily, the Cities contend in a conclusory manner that the proposition included the
implicit amendment or repeal of four other charter sections without identifying this impact, thus
misleading the voters. We have already addressed the Cities’ contention that the amendment
affected sections 1.6(}1 and 2.514 of the county charter. The Cities further cite charter sections
2.529 and 10.501 as being affected, but the Cities do not set forth the language of these
provisions, and they offer no supporting argument The Cities thus abandon this assertion

The Cities argue that these purported defects and irregularities are of a sufficient
magnitude to cast doubt on the validity of the election, thus compelling invalidation of the
election and an order for a new one. We reject their contentions. Fuithermore, no evidence
suggests that the outcome of the election was tainted. The trial court did not err in rejecting the
Cities’ election challenge

_CM

The charter amendment constitutes a valid exercise of the County’s broad power to
regulate municipal services and functions under l\/Iissouri Constitution article Vl, section 18(0),
and the amendment does not contravene any statewide policy concerning red-light cameras. Nor
does the amendment violate the county charter itself. The amendment does not invade the

province of the judiciary as it does not restrict the evidence that courts can consider. Finally, the

19

 

proposition appearing on the ballot contained no irregularities of sufficient magnitude to cast
doubt on the validity of the electionl
Consequently, the trial court did not err in granting summary judgment to the County,

and in denying the Cities’ opposing motion for summary judgment. We affirm the trial court’s

re%ww WW//

LAWRENCE s. MooNaY,¢a:@'t)GE

judgment

 

Pl-IILIP M. HESS, C.I., and
JOSEPH L. WALSH, III, Sp.J., concur.

20

 

APPENDIX

As of this writing, one bill is pending in the Missouri legislature to submit to voters a
measure prohibiting the use of automated traffic-enforcement systems, and requiring political
subdivisions to complete or terminate automated traffic~enforcement contracts within one year.
H.B. 275, 99th Gen. Assemb. lst Reg. Sess. (Mo. 2017), available at http://wa.house.mo.gov/
billtracking/billsl7l/hlrbillspdf/0834h.0li.pdf` (last visited Jan. 9, 2017).

In addition, our research has revealed the following 47 bills introduced in the Missouri
General Assembly between 2000 and 2016, none of which have become law.

a) S.B. 199, 91st Gen. Assemb. lst Reg. Sess. (Mo. 2001), available ar
littp://www.senate.mo.gov/O l info/billtext/intro/SB l99.htm (authorizes automated traffic-
enforcement pro grams);

b) S.B. l03'l, 91st Gen. Assemb. 211d Reg. Sess. (Mo. 2002), available ar
http://www.senate.mo.gov/02info/billtext/intro/sbl037.htm (authorizes automated traffic-
enforcement pro grams);

c) S.B. 90, 92nd Gen. Assemb. lst Reg. Sess. (Mo. 2003), available ar
littp://www.senate.mo.gov/03info/billtext/intro/sb090.htm (allows ten cities to adopt ordinances
to install automatic traffic-control enforcement systems);

d) S.B. 340, 93rd Gen. Assemb. lst Reg. Sess. (Mo. 2005), available at
http://www.senate.mo.gov/OSinfo/billtext/intro/SB340.htm (authorizes St. Louis to adopt
ordinances to use automated traffic-control systems);

e) S.B. 719, 93rd Gen. Assemb. 2nd Reg. Sess. (Mo. 2006), available at
littp://www.senate.mogov/06info/pdf-bill/intro/SB7l9.pdf (prohibits political subdivisions from
using photo radar or automated traffic~control systems to enforce traffic laws);

f) H.B. 1978, 93rd Gen. Assemb. 2nd Reg. Sess. (Mo. 2006), available at
http://www.house.mo.gov/contentaspx?info=/billsOGllbiltxt/intro/HBI 9781.htm (allows political
entities to establish automated photo red-light enforcement Systems to detect red-light signal
violations);

g) S.B. 192, 94th Gen. Assemb. lst Reg. Sess. (Mo. 2007), available at
http://www.senate.mo.gov/07info/pdf-bill/intro/SBl92.pdf (allows municipalities to use
automated traffic-control systems to enforce traffic laws under certain conditions);

21

 

h) S.B. 280, 94th Gen. Assemb. lst Reg. Sess. (Mo. 2007), available at
http://wv.rw.senate.mo.gov/O'linfo/pdf-bill/intro/SBZSO.pdf (establishes enforcement standards
for red~light violations detected by automated photo red~light enforcement systems);

i) H.B. 660, 94th Gen. Assemb. lst Reg. Sess. (Mo. 2007), available at
http://www.house.mo.gov/content.aspx?info=/bills07l/biltxt/intro/l-IB06601.htm (specifies that a
person Who commits a red-light violation through the use of an automated photo red-light
enforcement system will be guilty of an infraction);

j) H.B. 663, 94th Gen. Assemb. lst Reg. Sess. (Mo. 2007), available at
http://www.house.mo.gov/content.ast?info=/billsO'/'l/biltxt/intro/HB0663I.htm (allows
municipalities to use automated traffic-control systems to enforce traffic laws under certain
conditions);

l